DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 has been considered by the examiner.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) in view of Nichol (US 2011/0227487), and further in view of Suzuki et al. (US 2001/0050758).
Regarding claims 1 and 17, Ahmed discloses, a device (Figs. 1-12), comprising: 
a plurality of light source modules (301-309), wherein each light source module of the plurality of light source modules comprises:
a light source (301-309) configured to emit a light beam through a light-emissive surface (411); and 
an optical element (311-319) supported by the light-emissive surface and configured to receive the light beam along a first direction (see light when it enters and is inside 311-319) and redirect the light beam along a second direction (Para. 0046), wherein: 
the second direction (see light after it exits 311-319) is different from the first direction (see Fig. 4); and 
the optical element comprises a material that has a refractive index of greater than 2 at a wavelength of the light beam (Para. 0040 and 0049);
the device is a wearable device (Para. 0028 and see 102); and 
the target includes an eye of a user when the user wears the device (Para. 0028).
Ahmed does not explicitly disclose a deviation angle between the first direction and the second direction for each light source module of the plurality of light source modules is based on a location within the device and configured so that a target is illuminated by all light source modules of the plurality of light source modules.
Nichol teaches, from the same field of endeavor that in a device (Fig. 39) that it would have been obvious to one of ordinary skill in the art before the effective filing date to make a deviation angle between the first direction and the second direction for each light source module of the plurality of light source modules is based on a location within the device (Para. 0676 and see Fig. 39) and configured so that a target is illuminated by all light source modules of the plurality of light source modules (Para. 0676 and see Fig. 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a deviation angle between the first direction and the second direction for each light source module of the plurality of light source modules is based on a location within the device and configured so that a target is illuminated by all light source modules of the plurality of light source modules as taught by the device of Nichol in the device of Ahmed since Nichol teaches it is known to include these features in a device for the purpose of providing a device with enhanced efficiency, contrast and brightness.
Ahmed in view of Nichol does not disclose each optical element of the plurality of light source modules is configured to provide the deviation angle based on a lateral offset from a center of the device.
Suzuki teaches, from the same field of endeavor that in a device that it would have been desirable to make each optical element of the plurality of light source modules is configured to provide the deviation angle based on a lateral offset from a center of the device (see 62 of Fig. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each optical element of the plurality of light source modules is configured to provide the deviation angle based on a lateral offset from a center of the device as taught by the device of Suzuki in the combination of Ahmed in view of Nichol since Suzuki teaches it is known to include this feature in a device for the purpose of providing a device with increased angle of field and distortion free images.
Regarding claim 2, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the light source and the optical element are integrated into a monolithic light-emitting module (Para. 0039).
Regarding claim 3, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the material comprises a semiconductor (311-319).
Regarding claim 4, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the material comprises at least one of an arsenide semiconductor, a phosphide semiconductor, or a nitride semiconductor (Para. 0040, 0049 and 311-319).
Regarding claim 5, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the light source comprises a laser (Para. 0039).
Regarding claim 6, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the laser is a vertical cavity surface-emissive laser (Para. 0039).
Regarding claim 7, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the optical element is formed on the light-emissive surface of the laser (see Fig. 4).
Regarding claim 10, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the device is an augmented reality device or a virtual reality device (Para. 0027-0028 and Fig. 1).
Regarding claim 11, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the optical element comprises a metamaterial layer (311-319).
Regarding claim 12, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the metamaterial layer comprises an arrangement of nanostructures (Para. 0036, 0040 and 311-319).
Regarding claim 13, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, each nanostructure of the arrangement of nanostructures has a nanostructure parameter, wherein the nanostructure parameter has a spatial variation as a function of position within the metamaterial layer, the spatial variation being configured to improve illumination uniformity of the target illuminated by the light beam (Para. 0054-0057 and Fig. 6A).
Regarding claim 14, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the nanostructure parameter includes at least one of: a lateral dimension, a cross-sectional area, a length dimension, a composition, a nanostructure spacing, a cross-sectional shape, a cross-sectional shape anisotropy, a cross-sectional uniformity, a taper, a nanostructure refractive index, a nanostructure refractive index anisotropy, a coating thickness, a hollow core thickness, a volume fraction of at least one component, or an orientation (Para. 0054-0057 and Fig. 6A).
Regarding claim 15, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Ahmed further discloses, the nanostructures comprises nanopillars, and the nanostructure parameter is a nanopillar diameter (Para. 0040, 0058 and Fig. 7).
Regarding claim 18, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Nichol further teaches, from the same field of endeavor that in a method and device that it would have been desirable to make the shaped exit surface is an oblique surface, and the optical element comprises a prism (Para. 0461).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method and device of Nichol in the combination of Ahmed in view of Suzuki since Nichol teaches it is known to include these features in a device for the purpose of providing a device with enhanced efficiency, contrast and brightness.
Regarding claim 19, Ahmed, Nichol and Suzuki discloses and teaches as set forth above, and Nichol further teaches, from the same field of endeavor that in a method and device that it would have been desirable to make the shaped exit surface includes a curved exit surface (see 3904).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method and device of Nichol in the combination of Ahmed in view of Suzuki since Nichol teaches it is known to include these features in a device for the purpose of providing a device with enhanced efficiency, contrast and brightness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) in view of Nichol (US 2011/0227487) in view of Suzuki et al. (US 2001/0050758) as applied to claim 1 above, and further in view of Connor (US 2019/0004325).
Ahmed, Nichol and Suzuki remains as applied to claim 1 above.
Furthermore, Ahmed discloses, the device is a head-mounted device (Para. 0028 and see 102).
Ahmed in view of Nichol does not disclose the device comprises and eye tracker, and the eye tracker comprises a light source.
Connor teaches, from the same field of endeavor that in a device that it would have been desirable to make the device comprises and eye tracker (Para. 0176), and the eye tracker comprises a light source (Para. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device comprises and eye tracker, and the eye tracker comprises a light source as taught by the device of Connor in the combination of Ahmed, Nichol and Suzuki since Connor teaches it is known to include these features in a device for the purpose of providing an accurate device with improved brightness and minimal light loss.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) in view of Nichol (US 2011/0227487) in view of Suzuki et al. (US 2001/0050758) in view of Connor (US 2019/0004325) as applied to claim 8 above, in view of Robbins et al. (US 2015/0035744; already of record).
Ahmed, Nichol, Suzuki and Connor remains as applied to claim 9 above.
Ahmed, Nichol, Suzuki and Connor does not disclose the device further comprises a light sensor configured to detect a reflection of the light beam from the eye.
Robbins teaches, from the same field of endeavor that in a device that it would have been desirable to make the device further comprises a light sensor configured to detect a reflection of the light beam from the eye (Para. 0017, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device further comprises a light sensor configured to detect a reflection of the light beam from the eye as taught by the device of Robbins in the combination of Ahmed, Nichol, Suzuki and Connor since Robbins teaches it is known to include this feature in a device for the purpose of providing a device with feedback for adjustments.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) in view of Nichol (US 2011/0227487) in view of Suzuki et al. (US 2001/0050758) as applied to claim 13 above, in view of Hansotte et al. (US 2019/0265486).
Ahmed, Nichol and Suzuki remains as applied to claim 13 above.
Ahmed, Nichol and Suzuki does not disclose the nanostructures comprise polarization-sensitive nanostructures.
Hansotte teaches, from the same field of endeavor that in a device that it would have been desirable to make the nanostructures comprise polarization-sensitive nanostructures (Para. 0040 and 34” of Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nanostructures comprise polarization-sensitive nanostructures as taught by the device of Hansotte in the combination of Ahmed, Nichol and Suzuki since Hansotte teaches it is known to include this feature in a device for the purpose of providing a simple and lightweight device with improved efficiency.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0172988; already of record) in view of Nichol (US 2011/0227487) view of Suzuki et al. (US 2001/0050758) as applied to claim 17 above, and further in view of Lutgen (US 2019/0305183).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Ahmed, Nichol and Suzuki remains as applied to claim 17 above.
Ahmed, Nichol and Suzuki does not disclose forming the layer on the emissive surface of the laser comprises forming a passivation layer on the emissive surface and then forming the layer on the passivation layer.
Lutgen teaches, from the same field of endeavor that in a method and device that it would have been desirable to include forming the layer on the emissive surface of the laser comprises forming a passivation layer on the emissive surface and then forming the layer on the passivation layer (Para. 0150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forming the layer on the emissive surface of the laser comprises forming a passivation layer on the emissive surface and then forming the layer on the passivation layer as taught by the method and device of Lutgen in the combination of Ahmed, Nichol and Suzuki since Lutgen teaches it is known to include this feature in a method and device for the purpose of providing a method and device with increased efficiency.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/27/2022